                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    :
                                            :       CRIMINAL ACTION
              v.                            :
                                            :       NO. 17-90-01
MARK MANIGAULT                              :


                                          ORDER

       AND NOW, this       30th day of January, 2020, upon consideration of the Motions to

Suppress filed by Pro Se Defendant Mark Manigault (ECF Nos. 28, 43, 46, 51, 72, 73), and all

documents submitted in support thereof and in opposition thereto, and after a hearing in open

Court, it is ORDERED that the Motions are DENIED.

       IT IS SO ORDERED.

                                            BY THE COURT:




                                            ___________________________
                                            R. BARCLAY SURRICK, J.
